Citation Nr: 0635043	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  04-08 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1. Entitlement to an increased rating for the residuals of a 
total left knee arthroplasty, currently evaluated as 30 
percent disabling. 

2. Entitlement to service connection for the residuals of 
right knee osteoarthritis, post surgery, as secondary to the 
service-connected residuals of a total left knee 
arthroplasty.

3.  Entitlement to a temporary total evaluation due to 
surgical treatment for a service-connected left knee 
condition from 1987 to 1996.


REPRESENTATION

Veteran represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel
INTRODUCTION

The veteran had active service from May 1964 to April 1966. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a September 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

The issue of service connection for the residuals of right 
knee osteoarthritis, post surgery, as secondary to the 
service-connected residuals of a total left knee arthroplasty 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The residuals of a total left knee arthroplasty are 
manifested by range of motion from 0 to 95 degrees, 
tenderness at a small osteophyte on the medial side, pain, 
and swelling on an intermittent basis; there is no medical 
evidence of extension limited to 30 degrees, ankylosis, or 
chronic residuals consisting of severe painful motion or 
weakness. 

2.  There is no evidence that the veteran applied for a 
temporary total rating evaluation due to surgical treatment 
for the service-connected left knee condition from 1987 to 
1996 within one year of the actual treatment or 
hospitalization.


CONCLUSIONS OF LAW

1. The criteria for an evaluation in excess of 30 percent for 
the residuals of a total left knee arthroplasty have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5055, 5256, 5260, 
5261 (2006).

2. The criteria for entitlement to a temporary total rating 
under the provisions of 38 C.F.R. § 4.29 based on surgeries 
from 1987 to 1996 have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.400, 4.29, 20.1100, 20.1104 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received letter notification 
prior to the initial unfavorable agency decision in September 
2003.  The RO provided the veteran notice to his claims in 
December 2003 and March 2006 letters, informing him that he 
could provide evidence or location of such and requested that 
he provide any evidence in his possession.  The notice 
letters specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send records pertinent to his claim 
or to provide a properly executed release so that VA could 
request the records for him.  The veteran was also asked to 
advise VA if there were any other information or evidence he 
considered relevant to this claim so that VA could help by 
getting that evidence.  It is the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  The duty to notify the veteran was satisfied 
under the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 
473 (2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A.               § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  For 
an increased rating claim, this notice should include a 
discussion of the effective date element.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for an increased rating and notice of 
the type of evidence necessary to establish an effective date 
in a March 2006 letter.  

VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).

The evidence of record includes VA treatment records, VA 
examinations, and private treatment records.  Thus, it does 
not appear that there are any other additional records that 
are necessary to obtain before proceeding to a decision in 
this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

Left Knee

The veteran seeks a rating in excess of 30 percent for his 
service-connected total left knee arthroplasty.  In support 
of his claim, the veteran states that he cannot walk long 
distances, run, or flex his left knee.  Additionally, he has 
difficulty climbing stairs and claims he had to retire due to 
the left knee condition.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where entitlement to compensation has already been 
established and an increased disability rating is at issue, 
the primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran was service connected for menisectomy, left knee, 
evaluated as 10 percent disabling under Diagnostic Code (DC) 
5257 effective April 30, 1966.  In May 2003, the veteran 
filed his claim for an increased rating.  In a September 2003 
rating decision, the RO increased the veteran's rating to 30 
percent and changed the diagnostic code to 5055, reflecting 
the placement of the left knee prosthesis. 

Under DC 5055, 30 percent is the minimum rating assigned for 
knee replacement. Chronic residuals, consisting of severely 
painful motion or weakness in the affected extremity, are 
rated at 60 percent. Intermediate degrees of residual 
weakness, pain, or limitation of motion are rated by analogy 
to DC's 5256, 5261, or 5262.  
38 C.F.R. § 4.71a, DC 5055 (2006).

Under DC 5256 a 40 percent rating requires ankylosis of the 
knee in flexion between 10 and 20 degrees.  38 C.F.R. § 
4.71a, DC 5256 (2006).

Under DC 5261, a 40 percent rating is required for extension 
limited to 30 degrees.  38 C.F.R. § 4.71a, DC 5261 (2006).

DC 5262 governs the ratings of impairment of the tibia and 
fibula.  Nonunion of the tibia and fibula with loose motion 
requiring a brace is assigned a 40 percent evaluation.  38 
C.F.R. § 4.71a, DC 5262 (2006).

The Board notes that according to the Court and VA General 
Counsel, other impairment of the knee due to instability or 
recurrent subluxation as evaluated under 38 C.F.R. § 4.71a, 
DC 5257, is a separate and distinct disability from arthritis 
of knees (DC's 5003, 5010) and limitation of either flexion 
(DC 5260) or extension of the knees (DC5 5261).  See Esteban 
v. Brown, 6 Vet. App. 259, 262 (1994), VAOPGCPREC 23-97 
(1997), VAOPGPREC 9-98 (1998), VAOPGPREC 9-04 (2004).  As 
such, separate ratings for instability or recurrent 
subluxation are permitted.  
 
In an August 2003 VA examination, the examiner stated that 
the claims file was unavailable for review.  The left knee 
showed a healed midline curvilinear incision involving the 
left knee measuring 22 centimeters.  The left knee was warm 
to palpation relative to the contralateral.  There was 
evidence of medial joint space tenderness, patellofemoral 
tenderness, and crepitus.  The left knee active and passive 
extension was full at 0 degrees and flexion was 95 degrees.  
There was no evidence of varus, valgus, or instability 
involving the knee.  X-rays showed total knee arthroplasty 
with a well fixated prosthesis without any evidence of 
loosening.  The diagnosis was status post left knee 
arthroplasty.  The examiner noted that the veteran continued 
to have pain and swelling on an intermittent basis.  His 
functional restrictions would be no prolonged sitting or 
driving for greater than an hour without switching leg 
positions.  The examiner did not recommend squatting or 
bending, and suggested refraining from stair climbing as 
well.  Standing and walking were suggested for less for less 
than 30 minutes.  His restriction of flexion on the left side 
is past 90 degrees which allowed the veteran to get out of a 
chair in a seated position.  

In a September 2003 letter, the veteran's private physician 
reported that the veteran had several surgeries while under 
his care from 1987 to 1996.  He reported that the veteran 
experiences persistent discomfort with stairs, prolonged 
sitting, standing or walking.  His range of motion is 
limited.  The physician reported that his symptoms are 
chronic and ongoing and he is unable to work.

A September 2003 private treatment record shows left knee 
range of motion from 0 to 110 degrees. 

Private December 2003 x-rays show an area of lucency under 
the medial side of the tibial component of a left total knee 
replacement, which was otherwise in good position and 
alignment.  There was moderate to severe left patellofemoral 
tilt with bone on metal contact. 

A December 2003 private treatment record shows left knee pain 
and no swelling.  Range of motion was from 10 to 100 degrees.

A February 2004 private treatment record shows left knee 
pain. 

A March 2004 VA treatment record shows left knee pain.  His 
range of motion was 5 to 90 degrees and stable.  There was 
soft tissue tenderness at medial anterior patella.  
A March 2004 letter from a private physician states that the 
veteran has undergone several knee surgeries over the years.  
He has bilateral knee problems but the veteran's left knee 
has progressively worsened since September 23, 2005.  The 
physician stated that the left knee range of motion is 
limited and painful, and the veteran ambulates with a cane.  
The veteran reported severe pain with most activities 
including going up and down stairs, squatting, kneeling, 
bending and lifting.  The veteran reported that his sleep was 
disturbed.  The physician reported that the veteran was taken 
off of work due to knee pain and activity limitations in 
April 2003 and subsequently retired from his job in November 
2003.  The physician recommended left knee arthroscopy 
partial patellar ostectomy and lateral release.  

At a December 2004 VA examination, the examiner reviewed the 
claims file and noted the veteran's history.  The December 
2003 x-rays showed a left knee prosthesis in place and 
unchanged from the prior examination.  The range of motion 
was the same.  The veteran reported difficulty going up and 
down stairs and an inability to squat.  The veteran used a 
cane to ambulate but upon request, he was able to walk 
without his cane.  He had a well-healed, benign surgical scar 
on his left knee.  The left knee was slightly bigger than the 
right due to the prosthesis, however, there was no local 
redness, inflammation, or tenderness.  There was a small bony 
spur noted on the medial side of the knee which was tender to 
moderate on severe pressure.  The range of motion was from 0 
to 95 degrees; the motions were smooth and there was no 
unusual clicking or loosening noted.  There was no 
significant tenderness noted on the left knee except for the 
osteophyte on the medial side.  There was no fatigability, 
incoordination, or loss of range of motion upon repitition.  
The diagnoses included status post total knee arthroplasty on 
the left side from October 1995 followed by the arthroscopic 
lysis of adhesions in January 1995 with stable prosthesis, 
stable range of motion, and perhaps development of an 
osteophyte on the medial side.  The veteran had more 
significant pain in the right lower extremity which appeared 
to be related to his low back condition and is unrelated to 
the left knee condition.  The examiner reported that the 
Deluca examination was negative.  

A December 2004 VA examination showed left knee pain and 
decreased range of motion of the left knee.  Left knee range 
of motion was from 5 to 105 degrees.

An undated treatment record shows left knee range of motion 
from 5 to 90 degrees with a hard end feel.  The veteran 
consistently stopped and had sharp pain over the medial 
compartment.  The left knee fatigued more than the right 
knee. The assessment was severe degenerative joint disease. 

A review of the evidence shows that a rating in excess of 30 
percent is not warranted.  Under DC 5055,  a 60 percent 
evaluation is assigned when there is evidence of chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  In the present case, the December 
2004 VA examiner did not note weakness or painful motion, no 
is there any other medical evidence of such.  Therefore, a 
higher rating under DC 5055 is not appropriate. 

Additionally, per DC 5055, the Board has considered rating 
the veteran by analogy using the criteria of DC's 5256, 5261, 
or 5262 when there is evidence of intermediate degrees of 
residual weakness, pain or limitation of motion.  As 
previously noted, a higher 40 percent rating under DC 5256 is 
only warranted for ankylosis of the knee in flexion between 
10 and 20 degrees.  However, there is no evidence in any 
medical records of knee ankylosis; in fact, the veteran has 
full extension.  Therefore, the criteria in DC 5262 are not 
applicable.  The criteria under DC 5261 for limitation of 
extension are also not applicable, as the August 2003 and 
December 2004 VA examiners noted that the veteran had full 
extension.  The Board notes that the veteran has 2003 private 
treatment records showing extension limited to 10 degrees.  
However, as extension limited to 10 degrees would only 
warrant a 10 percent rating under DC 5261, which is lower 
than the currently assigned 30 percent rating, a rating under 
DC 5261 would not afford the veteran a higher evaluation and 
is therefore not warranted.  Finally, as there is no evidence 
of nonunion of the tibia and fibula with loose motion 
requiring a brace, a higher 40 evaluation is not warranted 
under the criteria of DC 5262.  38 C.F.R. § 4.71a, DC 5262 
(2006).  Therefore, the Board concludes that the veteran's 
current symptoms are best characterized by a 30 percent 
rating under DC 5055 for the residuals of a total left knee 
arthroplasty.

The Board also considered a separate rating under DC 5003 as 
treatment records specifically noted degenerative joint 
disease.  However, arthritis was considered and compensated 
under the 30 percent evaluation already assigned under DC 
5055.   To assign a separate evaluation based on this 
condition is not permitted under the criteria.  See 38 C.F.R. 
§§ 4.14 and 4.71a, DC 5003 and following notes.  Since the 
disability is already rated under DC 5055 for the underlying 
condition of the prosthetic replacement of a knee, a separate 
rating under DC 5003 cannot be assigned because it would 
result in rating the same manifestations or overlapping 
symptoms, known as pyramiding, which is to be avoided.  38 
C.F.R. § 4.14 (2006).  

Finally, the Board has considered a separate rating due to 
instability and recurrent subluxation.  Esteban, 6 Vet. App. 
at 262, VAOPGCPREC 23-97, VAOPGPREC 9-98, VAOPGPREC 9-04.  
However, as there is no medical evidence of either of these 
conditions, a separate rating is not warranted.  

The Board notes that the veteran asserts that the left knee 
condition is worse than contemplated by the assigned rating.  
This determination, however, is not a matter for an 
individual without medical expertise.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Thus, while the Board has 
considered the veteran's lay assertions, they do not outweigh 
the competent medical evidence of record.  A competent 
medical expert makes this opinion and the Board is not free 
to substitute its own judgment for that of such an expert.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

An extra-schedular rating under 38 C.F.R. § 3.321(b) also is 
not warranted.  There is no evidence that the veteran has 
stopped working solely due to the left knee condition.  
Additionally, are no frequent periods of hospitalization.  As 
such, this case does not present such an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b).
 
Temporary Total Evaluation

In the present case, the veteran requests a temporary total 
evaluation for surgical treatment for the left knee condition 
from 1987 to 1996.  The veteran has submitted records of 
multiple surgeries in this period and claims that he did not 
realize that he had to submit a claim within one year of 
surgery. 

 The provisions of 38 U.S.C.A. § 5110(a) state that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(b)(1) (West 2002).

The provisions of 38 C.F.R. § 3.400 stipulate that, except as 
otherwise provided, the effective date of a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later. 38 C.F.R. § 3.400(o) 
(2006).  A retroactive increase or additional benefit will 
not be awarded after basic entitlement has been terminated, 
such as by severance of service connection.  Id.

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days.  38 C.F.R. § 4.29 (2006).  Notwithstanding 
that a hospital admission was for disability not connected 
with service, if during such hospitalization, hospital 
treatment for a service-connected disability is instituted 
and continued for a period in excess of 21 days, the increase 
to a total rating will be granted from the first day of such 
treatment.  If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order.  38 C.F.R. § 4.29.  

The veteran's treatment records show a total left knee 
replacement in October 1985. 
In November 1987, the he underwent removal of loose body, 
left knee, unicompartmental hemiarthroplasty and excision, 
and removal of bony exostosis.  
In October 1989, he had a left knee arthroscopy, debridement.  
January 1990 records show a revision of the unicompartmental 
left knee arthroplasty.  October 1995 records show a total 
left knee arthroplasty.  January 1996 records show 
arthroscopic lysis of adhesions, left knee, manipulation, 
left knee, under anesthesia and arthroscopic control. 

A review of the evidence shows that a temporary total 
evaluation for surgical operations for the service-connected 
left knee is not in order.  In this circumstance, the veteran 
was only eligible for a temporary total rating for one year 
following any one of his surgeries on his left knee.  
However, the veteran filed his temporary total evaluation 
claim in May 2003 for surgeries occurring between 1987 and 
1996.  Specifically, seven years lapsed between the veteran's 
most recent surgery and his May 2003 claim.  Under 38 C.F.R 
§ 3.400(o)(1), retroactive benefits will not be authorized 
after basic entitlement has lapsed; in the present claim, as 
the veteran filed his claim more than seven years following 
his most recent surgery, his entitlement to a temporary total 
evaluation lapsed.  Therefore, such a claim is not payable.

The Board notes that the veteran states that he did not know 
that he was supposed to file his claim within one year of his 
surgeries.  However, the Court has held that in a case where 
the law is dispositive of the claim, the claim should be 
denied for lack of legal merit under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  As the evidence shows that 
the veteran filed his claim more than one year following all 
surgeries to his left knee, his basic entitlement lapsed and 
he is not currently entitled to a temporary total rating. 
Thus, the claim is denied. 


ORDER

An increased rating for the residuals of a total left knee 
arthroplasty, currently evaluated as 30 percent disabling, is 
denied. 

A temporary total evaluation due to surgical treatment for a 
left knee condition from 1987 to 1996 is denied.



REMAND

In the present claim, the veteran asserts that the current 
right knee arthritis is due to favoring his right knee 
because of his left knee condition.  In summary, the veteran 
claims that the right knee arthritis is secondary to the 
service-connected left knee condition. 

In a December 2004 VA examination after reviewing the claims 
file and conducting and examination, the examiner concluded 
that it is least as likely as not that this veteran's right 
knee condition is not due to his service connected left knee 
condition.  

However, there is no opinion of record indicating whether the 
service-connected left knee condition aggravates the right 
knee arthritis.  Under 38 C.F.R. § 3.310, a secondary 
condition can either be proximately due to or aggravated by a 
service-connected condition.  Therefore, a medical opinion 
relating to aggravation is required.  
 
Accordingly, the case is REMANDED for the following action:

1. Review the claims file and ensure that all 
notice obligations are satisfied in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), including the new notice 
requirements, pursuant to Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  All VCAA 
requirements must be contained in one letter. 
 See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).
  
2. Schedule the veteran for a VA examination 
to determine if it is it less likely, as 
likely, or more likely than not the veteran's 
service-connected left knee condition 
aggravates the right knee arthritis.  If the 
examiner finds that the service-connected left 
knee condition aggravates the right knee 
condition, then the examiner should establish 
this based on evidence that the baseline level 
of severity of the non service-connected 
disease or injury as established by medical 
evidence created before the onset of 
aggravation or by the earliest medical 
evidence created at any time between the onset 
of aggravation and the receipt of medical 
evidence establishing the current level of 
severity of the non service-connected disease 
or injury.  The claims file should be made 
available to the examiner prior to the 
examination and the examiner should indicate 
whether these records were reviewed.  All 
medical opinions must be accompanied by a 
complete rationale based on sound medical 
principles.

3. The RO/AMC should readjudicate the 
veteran's claim for service connection for 
right knee arthritis as secondary to his 
service-connected left knee condition.  If the 
denial continues, the RO/AMC should furnish 
the veteran and his representative with a 
supplemental statement of the case that 
contains a summary of the relevant evidence 
and a citation and discussion of the 
applicable laws and regulations to include the 
provisions of 38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


